
	

115 SRES 465 ATS: Electing Michael C. Stenger as Sergeant at Arms and Doorkeeper of the Senate. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 465
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2018
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Electing Michael C. Stenger as Sergeant at Arms and Doorkeeper of the
			 Senate. 
	
	
 That Michael C. Stenger of Virginia be, and he is hereby, elected Sergeant at Arms and Doorkeeper of the Senate.
		
